The claimant contends that the court was in error in holding that that part of its claim covering the period from 1919 to 1931 was barred by the statute of limitations.  Claimant further contends that in so holding we reversed the case of Estate ofTinker (1938), 227 Wis. 519, 279 N.W. 83.  In holding as we did originally that that clause of sec. 46.10 (7) providing that the statutes of limitation should not be pleaded in an action by the state to recover the cost of maintenance from inmates or their estates merely created a disability on the part of the estate of the deceased to plead the statute of limitations, we overlooked the fact that had an action been begun by the state at any time prior to the enactment of ch. 67, Laws of 1941, to recover amounts theretofore accrued, the state's claim would have been valid and enforceable.  It was not within the *Page 441b 
competency of the legislature to cut off the right of the state without providing for a reasonable time in which such actions might be begun.  Osborn v. Jaines, 17 Wis. *573.  See 34 Am.Jur. p. 33, sec. 28, and cases cited.
While in terms the amendment of 1941 creates a disability, its legal effect is to restore the limitation on claims in favor of the state against estates of incompetent inmates.  In theEstate of Tinker, supra, we held that a statute which indefinitely extended the period of limitations was a statute of limitations, it is therefore more logical to hold that a statute which restores the limitations is likewise a statute of limitations and we so hold.  While the legislature may extend the period of limitation in cases where it has not matured, it cannot cut off a claim completely.
The result in this case is that the state has a right of recovery for the entire period from 1919 forward.
By the Court. — The former mandate is vacated.  Upon the appeal of the claimant, the judgment is reversed with directions to enter judgment for claimant for the amount of its amended claim.  On respondent's motion to review, that part of the judgment sought to be reviewed is affirmed.  No costs to be taxed on motion for rehearing. *Page 442